HINOJOSA, District Judge,
concurring in part and dissenting in part:
I concur with Judge Hill’s opinion on the constitutionality of the strip search policy of the Lubbock County Sheriff’s Department with respect to these particular Plaintiffs’ claims for damages1 and on the pro*158priety of the district court’s entry of default judgment for attorney’s fees. I dissent in part, however, because I conclude that this Court, based on lack of federal jurisdiction, should have reversed the district court’s judgment granting the Plaintiffs’ claims for injunctive relief.
In this Court’s opinion the majority conclude that “[t]he injunction issued by the district court is not before us on appeal.” Supra at note 3. The majority note that if the injunction was before this panel on appeal, they would have raised sua sponte the issue of the Plaintiffs’ standing to seek injunctive relief. Id. In my opinion this issue, which goes to the article III thresh-hold requirement for federal court jurisdiction, City of Los Angeles v. Lyons, 461 U.S. 95, 103 S.Ct. 1660, 1665, 75 L.Ed.2d 675 (1983), is sufficiently before this Court on appeal.
Lubbock County’s brief stated the substantive issue on appeal for both of these consolidated cases as follows; “The Court erred in ruling, as a matter of law, that the strip search policy of the Lubbock County Sheriff’s Department was unconstitutional.”2 This ruling was first made by the district court in its order entering a temporary injunction against Lubbock County in Plaintiff Barbara Wilkerson’s case. After a jury refused to award damages to Plaintiff Paulette Stewart, the Court issued a memorandum in which it reaffirmed its ruling in issuing the temporary injunction in Wilkerson’s case that the county’s strip search policy was unconstitutional. In accordance with this memorandum, the district court entered judgment against Lub*159bock County in Stewart’s case. The district court’s judgment awarded Stewart one dollar in damages and ordered a permanent injunction. The judgment entered by the court in Wilkerson’s case awarded a total of $15,000 in damages as found by a jury and adopted the permanent injunction entered in Stewart’s case.
Since the district court made its ruling that Lubbock County’s strip search policy was unconstitutional in its order issuing the temporary injunction, which later was made permanent in both cases, it is particularly difficult for me to understand how the jurisdictional issue of the Plaintiffs standing to seek injunctive relief is not before us. It is, of course, a familiar rule of appellate review that jurisdictional issues, particularly the article III case or controversy requirement, should be examined on appeal even if not raised by the parties or the court below. See Juidice v. Vail, 430 U.S. 327, 331, 97 S.Ct. 1211, 1215, 51 L.Ed.2d 376 (1977); McCulloch v. Sociedad Nacional de Marineros de Honduras, 372 U.S. 10, 16, 83 S.Ct. 671, 674, 9 L.Ed.2d 547 (1963); Save the Bay, Inc. v. United States Army, 639 F.2d 1100, 1102 (5th Cir.1981); United States v. Rochelle, 363 F.2d 225, 230 (5th Cir.1966). This practice was recently followed by another Fifth Circuit panel who raised sua sponte the same standing issue in an analogous factual context. Brown v. Edwards, 721 F.2d 1442, 1446 (5th Cir.1984).
In this appeal the majority recognize that jurisdictional issues should be considered sua sponte by an appellate court. They have concluded, however, that the injunction is not before us. Apparently the majority would have considered the Plaintiffs’ standing to seek injunctive relief if the county had challenged the injunction on other grounds (for example, because it was overly broad), but will not consider the standing issue when, as here, the county has challenged the district court’s ruling that directly led to the issuance of the injunction. It seems to me that this distinction, which appears to be based on how far off the party misses the jurisdictional issue, likewise misses the point.
The rationale for requiring a federal court to examine jurisdictional issues not raised by the parties is that “[fjederal courts are courts of limited jurisdiction” and may not proceed without congressionally or constitutionally conferred jurisdiction. Save the Bay, Inc. v. United States Army, 639 F.2d at 1102. As developed more fully below, in these cases the district court was without jurisdiction to consider the Plaintiffs’ claims for injunctive relief, and, therefore, this Court should raise the standing issue sua sponte.
In accordance with principles recently articulated by the Supreme Court in City of Los Angeles v. Lyons, 461 U.S. 95, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983), I conclude that Plaintiffs’ claims for injunctive relief do not satisfy the article III case or controversy requirement. See also Brown v. Edwards, 721 F.2d at 1446-47. These issues were not present in the Seventh Circuit’s decision in Mary Beth G. v. City of Chicago since apparently the “parties ’... entered into an agreement and stipulation in settlement of the plaintiff’s claims for injunctive relief.” 723 F.2d 1263, 1266 (7th Cir.1983).
. In Lyons the Supreme Court stated that “[p]ast wrongs do not in themselves amount to that real and immediate threat of injury necessary to make out a case or controversy.” 103 S.Ct. at 1666. Thus, in order to show that Lubbock County’s strip search policy would be unconstitutionally applied to injure the Plaintiffs in the future, and thereby establish an actual controversy with respect to injunctive relief, Plaintiffs would have had to allege the following: (1) that Plaintiffs would have another encounter with the police, (2) that this encounter would result in an arrest for a traffic or minor offense, and (3) that Plaintiffs would be brought to the booking area of the county jail and strip searched under conditions in which there was no constitutionally permissible basis for such a search. See id. at 1667-1669; see also O’Shea v. Littleton, 414 U.S. 488, 496-98, 94 S.Ct. 669, 676-77, 38 L.Ed.2d 674 (1974).
While Lubbock County’s clear strip search policy may make these closer cases *160than that in Lyons, “in any event, to have a case or controversy with the [county] that could sustain [the claims for injunctive relief], [Plaintiffs] would have to credibly allege that [they] faced a realistic threat from the future application of the [county’s] policy.” City of Los Angeles v. Lyons, 103 S.Ct. at 1668 n. 7 (emphasis added). Even assuming Plaintiffs had made these allegations, anticipating whether these Plaintiffs would be arrested for a violation of the law and subsequently strip searched at the county jail “takes us into the area of speculation and conjecture.” See O’Shea v. Littleton, 414 U.S. at 498, 94 S.Ct. at 677.
Moreover, here the Plaintiffs have not even made the above allegations. Both Plaintiffs made virtually identical allegations supporting their claims for injunctive relief. Plaintiff Wilkerson’s complaint alleged that she “may suffer irrevocable injury, loss, and harm and the accompanying humiliation, degregation [sic], and emotional stress i/she is again subject to an arrest and strip search as she has been on the occasion as alleged above” (emphasis added).
In Brown v. Edwards, 721 F.2d 1442 (5th Cir.1984)^ the Plaintiff had been arrested and subsequently brought a section 1983 action challenging the constitutionality of the Mississippi fee system for constables. In holding that Brown lacked standing to seek equitable relief, this Court noted that “Brown’s complaint does not allege, and nothing in the record suggests, that Brown is in any way likely, or more likely than any other Mississippian to be again subjected to arrest or charging by any Mississippi constable.” Id. at 1446. Likewise, here there is nothing to suggest that these Plaintiffs are any more likely than any other citizen of Lubbock County to again be arrested and strip searched. In my opinion, the Plaintiffs’ claims for injunctive relief clearly do not allege an actual case or controversy as required by Article III of the Constitution.3
The Ninth Circuit has taken the position that if a plaintiff has standing to bring an action for damages, the plaintiff also has standing to assert a claim for injunctive relief. Giles v. Ackerman, 746 F.2d 614, 619 (9th Cir.1984). The Ninth Circuit reached this conclusion after observing that in Lyons the damages claim had been severed from the claim for injunctive relief by the time the case reached the Supreme Court. Id.; see City of Los Angeles v. Lyons, 103 S.Ct. at 1667 n. 6.
While the Ninth Circuit’s position is an understandable attempt to mitigate the arguably severe case or controversy rule dictated by Lyons, I doubt that this approach squares with the Supreme Court’s holdings in this area. In Lyons the original complaint sought damages in counts I through IV and injunctive relief in count V. While the Supreme Court noted that the parties agreed to sever the damage and injunctive claims after the case’s first appeal, the court broadly held that “[u]nder O’Shea and Rizzo, these allegations [that Lyons would again be injured by application of the City’s choke hold policy] were an insufficient basis to provide a federal court with jurisdiction to entertain count V of the complaint.” City of Los Angeles v. Lyons, 103 S.Ct. at 1668. This holding leads me to believe that the Court would have reached the same conclusion on the claim for injunctive relief even if the damages claim had not been severed.
In addition, the Ninth Circuit’s approach is inconsistent with this Circuit’s application of Lyons in Brown v. Edwards, 721 F.2d at 1446-47. In Brown this Court applied Lyons and held that the plaintiff lacked standing to seek injunctive relief in a case in which the damages claim was not severed from the claim for equitable relief. The Supreme Court’s answer to the effect of withholding injunctive relief was that the plaintiff, as is the case here, had a *161remedy for damages under section 1983 which would, along with possible federal criminal civil rights sanctions, deter future violations of the important rights at issue. City of Los Angeles v. Lyons, 103 S.Ct. at 1671.
In sum, I conclude that we should have raised sua sponte the issue of the Plaintiffs’ standing to seek injunctive relief and that the claims for injunctive relief should have been dismissed for lack of federal jurisdiction.4

. The majority holds that ”[b]ecause Lubbock County’s strip search policy was applied to minor offenders awaiting bond when no reasonable suspicion existed that they as a category of offenders or individually might possess weapons or contraband, under the balancing test of Wolfish we find such searches unreasonable.” Supra at slip op. p. 5896, 767 F.2d at p. 156. I do not understand this holding to limit the "reasonableness” test as articulated in Bell v. Wolfish, 441 U.S. 520, 559, 99 S.Ct. 1861, 1884, 60 *158L.Ed.2d 447 (1979), to only situations in which suspicion exists that the arrestee possesses weapons or contraband. Each case must be considered in light of all the circumstances surrounding the particular search. Id. For example, I have no doubt that it is not unreasonable to strip search minor offenders when, due to overcrowding, they must be placed temporarily with the more serious offenders. A provision to this effect was made a part of the permanent injunction issued by the district court in these cases.
I also note that, under the Wolfish balancing test, normally a factual inquiry would need to be made to determine if, in light of the particular circumstances, a search is reasonable. The district court in these cases appears to have ruled in issuing the injunction that the county’s strip search policy was unconstitutional on its face. I have concluded that the court lacked jurisdiction to issue this injunction. See infra. The same article III standing defect that deprived the district court of jurisdiction to consider the Plaintiffs’ claims for injunctive relief also barred any declaratory relief. See City of Los Angeles v. Lyons, 461 U.S. 95, 103 S.Ct. 1660, 1666, 75 L.Ed.2d 675 (1983) (citing Golden v. Zwickler, 394 U.S. 103, 89 S.Ct. 956, 22 L.Ed.2d 113 (1969)); Brown v. Edwards, 721 F.2d 1442, 1447 (5th Cir.1984). In addition, other than in the context of the first amendment, it is usually improper to consider statutory or policy applications to third parties not before the court. See United States v. Raines, 362 U.S. 17, 21, 80 S.Ct. 519, 522, 4 L.Ed.2d 524 (1960). Even assuming that the district court could have declared the policy unconstitutional, the Plaintiffs in these cases would still have to prove that their constitutional rights were violated. See id.; New York v. Ferber, 458 U.S. 747, 767-68, 102 S.Ct. 3348, 3359-61, 73 L.Ed.2d 1113 (1982). Despite this, the district court instructed the jury in both cases that the county had violated the Plaintiff's constitutional rights and that the only issue was the amount of damages. Normally a factual inquiry would be necessary before deciding this constitutional question. Here, however, the record reveals that the Defendants have virtually stipulated that no special circumstances existed which required a strip search of these minor offenders. Further, the Defendants have not raised this issue on appeal. Therefore, I concur in the majority’s holding only to the extent that it declares that the county’s strip search policy violated the constitutional rights of these particular Plaintiffs and would affirm the damages awarded to them.


. The majority ”find[s] that only the judgments regarding damages are before us on appeal.” Supra at note 3. As can be seen from the district court’s rulings relating to the constitutionality of the County’s strip search policy, a summary of which is set forth in the text that follows, there are no separate "judgments regarding damages,” and, in my opinion, the damages award and the injunction are intertwined with the district court’s ruling on the constitutional question.
I also note that in its briefs the County has not contested the propriety of a damages award or the amount of the damages awarded, given the district court’s ruling on the constitutional question. Instead, the County has raised the issue of the court’s legal ruling that directly resulted in both the issuance of the injunction and the award of damages.


. Plaintiff Wilkerson’s suit was originally brought as a class action. The existence of a certified class would change the above analysis somewhat, although my view is that the result would be the same since Wilkerson, as class representative, would still be required to have standing. See O'Shea v. Littleton, 414 U.S. 488, 94 S.Ct. 669, 38 L.Ed.2d 674 (1974). The record reveals, however, that the class was never certified.


. Other than the jurisdictional question that we should raise sua sponte and find dispositive in these cases, I would have two additional concerns regarding the injunction. First, even if the Plaintiffs had article III standing to assert their claims for injunctive relief, they, in all likelihood, could not demonstrate the irreparable harm that is a prerequisite to equitable relief. See City of Los Angeles v. Lyons, 103 S.Ct. at 1670-71. Second, I question whether the injunction, which permanently designates (absent application to federal court) particular sections of the county jailhouse for particular purposes and permanently mandates a particular processing procedure for arrestees, is overly intrusive to the point that federalism concerns are raised. See Rizzo v. Goode, 423 U.S. 362, 379-80, 96 S.Ct. 598, 608-09, 46 L.Ed.2d 561 (1976); Ruiz v. Estelle, 679 F.2d 1115, 1144-45 (5th Cir.1982).